DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on October 12, 2022 to the non-final Office action of July 12, 2022 is acknowledged.  The Office action on the currently pending claims 1-3, 5-14, and 16-25 follows.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 10-12, 14, 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20140133059) in view of Yen (US 20100207716).
Regarding claim 1, Wang discloses (Fig.5):
A fuse device comprising: a fuse element (12); and a case (10 and 14) for housing the fuse element (12), wherein the case (10 and 14) includes a resin portion (13d) having a surface (Fig.5: the surface facing the fuse element 12) to be melted by heat accompanying blowout of the fuse element (12) ([0060] and [0065]: "The melting temperature of the flux is lower than a melting temperature of the metal structure 12"- the materials of the resin portion 13d described in [0065] are identical to the materials of resin portion described in [0060], and will thus have a surface that melts as a result of the fuse element 12 blowing) on at least a part of an inner wall surface (140) facing an inside (See Fig.5) for housing the fuse element (12).
However, Wang does not disclose:
Wherein the resin portion is formed of a resin material selected from the group consisting of nylon 46, nylon 4T, nylon 10T, PTFE, PFA, FEP, ETFE, EFEP, CPT, and PCTFE.
Yen however teaches (Fig.3):
Wherein the resin portion (211) is formed of a resin material selected from the group consisting of nylon 46, nylon 4T, nylon 10T, PTFE ([0020]: Polytetrafluoroethylene is PTFE), PFA, FEP, ETFE, EFEP, CPT, and PCTFE.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Yen to modify the device of Wang such that the resin portion is formed of a resin material such as PTFE, as claimed, in order to further improve the resin portion’s ability to withstand and suppress the formation of electrical arc due to the material of the resin portion as taught by Yen ([0020]-[0021]).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 2, Wang discloses (Fig.5):
A fuse device comprising: a fuse element (12); and a case (10 and 14) for housing the fuse element (12), wherein the case (10 and 14) includes a resin portion (13d) for capturing melted and scattered material ([0065]: "a portion of the melted metal structure 12 may scatter to the outer cover 14") of the fuse element (12) on at least a part of an inner wall surface (140) facing an inside (See Fig.5) for housing the fuse element (12).
However, Wang does not disclose:
Wherein the resin portion is formed of a resin material selected from the group consisting of nylon 46, nylon 4T, nylon 10T, PTFE, PFA, FEP, ETFE, EFEP, CPT, and PCTFE.
Yen however teaches (Fig.3):
Wherein the resin portion (211) is formed of a resin material selected from the group consisting of nylon 46, nylon 4T, nylon 10T, PTFE ([0020]: Polytetrafluoroethylene is PTFE), PFA, FEP, ETFE, EFEP, CPT, and PCTFE.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Yen to modify the device of Wang such that the resin portion is formed of a resin material such as PTFE, as claimed, in order to further improve the resin portion’s ability to withstand and suppress the formation of electrical arc due to the material of the resin portion as taught by Yen ([0020]-[0021]).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 3, Wang further discloses:
Wherein the melted and scattered material ([0065]) captured by the resin portion (13d) is discontinuous ([0065]: the fuse element 12 is designed to melt and scatter, and since the molted fuse element 12 scatters, it will be discontinuous as well).
Regarding claims 10 and 21, Wang further discloses:
Wherein the case (10 and 14) supports two positions (See Figure Below) spaced apart in a current flowing direction (See Figure Below) of the fuse element (12) to support a section (See Figure Below) of the fuse element (12) defined between the two positions in a bridge-like manner (See Fig.4).

See next page→

    PNG
    media_image1.png
    551
    875
    media_image1.png
    Greyscale

Regarding claims 11 and 22, Wang further discloses:
Wherein the resin portion (13d) is formed in the case (10 and 14) so as to interrupt the section (See Figure of Claims 10 and 21) defined between the two positions (See Figure of Claims 10 and 21) of the inner wall (140) in a direction orthogonal (See Figure of Claims 10 and 21) to the current flowing direction (See Figure of Claims 10 and 21) of the fuse element (12).
Regarding claims 12 and 23, Wang further discloses:
Wherein the resin portion (13d) is formed on an entire surface (See Fig.5) of the inner wall surface (140).
Regarding claims 14 and 25, Wang further discloses:
A heat-generating element (15), wherein the fuse element (12) is blown by heat generated by energizing the heat-generating element (15) (Heat from Heat-Generating Element to blow the Fuse Element: [0062]- “the heater 15 to heat the metal structure 12 so as to melt the metal structure 12”).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20140133059) in view of Yen (US 20100207716), or alternatively over Wang in view of Yen and in further view of Yoneda (JP 2016062649) (of record, cited in the IDS including Original Copy and Translation).
Regarding claims 5 and 16, Wang further discloses:
Wherein the case (10 and 14) is formed of a ceramic material (Fig.5: the substrate 10 and the outer case 14 need to be made out of a ceramic/insulating material such that the current properly passes through the electrodes 1141, 115, 1131, 1133, 1132, 116, 1142 and the fuse element 12).
Alternatively, Yoneda discloses (Fig.2B):
Wherein the case (10 and 19 define the case) is formed of a ceramic material ([0023], [0046], and [0050]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Yoneda to further modify the device of modified Wang such that the case is formed of a ceramic material, as respectively claimed in claims 5 and 16, in order to provide a simple means of insulating the case from the fuse element to ensure that all of the current passes through the fuse element, and thus ensure that the fuse is properly and accurately melted at the overcurrent condition.
Furthermore, modifying the material of the case such that it is made out of a desired material, including as respectively claimed in claims 5 and 16, would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve the above benefit described above, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claims 6-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20140133059) and Yen (US 20100207716) as applied to claims 1 and 2 above, and further in view of Katsube (US 6570481).
Regarding claims 6-9 and 17-20, neither Wang nor Yen explicitly teaches:
(Claims 6 and 17) Wherein the resin portion is made of a material having a tracking resistance of 250 V or more.
(Claims 7 and 18) Wherein the resin portion is made of a material having a tracking resistance of 600 V or more.
(Claims 8 and 19) Wherein the resin portion is made of a material having a melting point of 400°C or less.
(Claims 9 and 20) Wherein the resin portion is made of a material having a thermal conductivity of 1 W/m * K or less.
Katsube however teaches:
(Claims 6 and 17): A material having a tracking resistance of 250 V or more (Col.9 Lns.59-67: the disclosure contemplates an embodiment that utilizes nylon 46 for improved arc-defense just like Applicant’s invention, and as described in paragraphs [0030] and [0038] of Applicant’s specification, nylon 46 is a material that will have the properties as claimed).
(Claims 7 and 18): A material having a tracking resistance of 600 V or more (Col.9 Lns.59-67: the disclosure contemplates an embodiment that utilizes nylon 46 for improved arc-defense just like Applicant’s invention, and as described in paragraphs [0030] and [0038] of Applicant’s specification, nylon 46 is a material that will have the properties as claimed).
(Claims 8 and 19): A material having a melting point of 400°C or less (Col.9 Lns.59-67: the disclosure contemplates an embodiment that utilizes nylon 46 for improved arc-defense just like Applicant’s invention, and as described in paragraphs [0030] and [0038] of Applicant’s specification, nylon 46 is a material that will have the properties as claimed).
(Claims 9 and 20): As material having a thermal conductivity of 1 W/m * K or less (Col.9 Lns.59-67: the disclosure contemplates an embodiment that utilizes nylon 46 for improved arc-defense just like Applicant’s invention, and as described in paragraphs [0030] and [0038] of Applicant’s specification, nylon 46 is a material that will have the properties as claimed).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Katsube to further modify the device of modified Wang such that the resin portion is made out of nylon 46 so that the resin portion has a desired tracking resistance, as respectively claimed in claims 6-7 and 17-18, a desired melting point, as respectively claimed in claims 8 and 19, or a desired thermal conductivity, as respectively claimed in claims 9 and 20, in order to achieve the improved arc-resisting capabilities as discussed in claims 1 and 2 above.  Furthermore, making the resin portion out of nylon 46 would further improve the durability of the resin portion since nylon 46 is known for its shape maintaining properties and durability as taught by Katsube (Col.9 Lns.59-67).
Furthermore, modifying the resin portion of modified Wang such that it is made out of a desired material with desired properties, including as claimed in claims 6-9 and 17-20, would have been an obvious modification that one of ordinary skill in the pertinent arts would do in order to achieve the improved arc-resisting capabilities as discussed in claims 1 and 2 above, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416 (CCPA 1960). 
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20140133059) and Yen (US 20100207716) as applied to claims 1 and 2 above, and further in view of Yoneda (US 20150084734).
Regarding claims 13 and 24, modified Wang does not teach:
Wherein the fuse element is a laminate having an inner layer of a low melting point metal layer and an outer layer of a high melting point metal layer.
Yoneda however teaches (Fig.14A-B):
Wherein the fuse element (13 and 93) is a laminate having an inner layer (13b) of a low melting point metal layer ([0120]) and an outer layer (13a) of a high melting point metal layer ([0120]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Yoneda to further modify the device of modified Wang such that the fuse element is a laminate that has an inner layer of a low melting point metal layer and an outer layer of a high melting point metal layer, as claimed, in order to provide an improved means of connecting the fuse element to the electrodes (1131, 1133, and 1132) while also allowing the fuse element to fuse in a shorter amount of time due to the structure of the fuse element, as taught by Yoneda ([0121]).

Response to Arguments

Applicant’s arguments filed on October 12, 2022 have been fully considered, but notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (See rejection above).
However, regarding Applicant’s argument that the Yen reference “does not disclose or suggest the presently recited nylon 46, nylon 4T, nylon 10T, PTFE, PFA, FEP, ETFE, EFEP, CPT, and PCTFE”, the Office respectfully disagrees and directs Applicant’s attention to paragraph [0020] of the Yen reference.  Paragraph [0020] of the Yen reference explicitly teaches that the layer 211 can be made out of polytetrafluoroethylene, which is PTFE.  Therefore, the Yen reference does disclose a resin layer that is selected from the group consisting of nylon 46, nylon 4T, nylon 10T, PTFE, PFA, FEP, ETFE, EFEP, CPT, and PCTFE as claimed in claims 1 and 2 of the instant application.
Furthermore, regarding Applicant’s argument that “A person having ordinary skill in the art reviewing Yen would not choose a nylon that melts when the fuse blows because if the nylon did so, it would not function as a case any more” has been fully considered, but has been found unpersuasive since it is believed that Applicant’s argument is conclusory.  Referring to figure 3 of the Yen reference, even if one were to assume that layer 211 were to melt when the fuse 22 fuses, there is no teaching or suggestion that layer 212 would also melt.  In other words, even if layer 211 of 21 were to melt, there would still be layer 212 of 21 that would still contain the broken fuse 22 and would still act as a case.  Therefore, it is believed that Applicant’s argument is in error.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 5990440: teaches an arc-resistive insulating layer that can be made out of nylon 46.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN S SUL/            Primary Examiner, Art Unit 2835